Citation Nr: 0017513	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury (claimed as left leg disorder) other than 
thrombophlebitis.

2.  Entitlement to a compensable disability rating for 
service-connected right spermatocele, on appeal from the 
initial grant of service connection.

3.  Entitlement to service connection for thrombophlebitis of 
the left leg (claimed as left leg disorder).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1958 to 
June 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for residuals of a left knee injury.  In March 
1999, the Board remanded that claim to the RO for additional 
development.  While the case was on remand, the appellant 
perfected an appeal from a May 1999 rating decision, which 
denied entitlement to service connection for thrombophlebitis 
of the left leg and established service connection for right 
spermatocele and assigned a noncompensable evaluation 
thereto.

In March 2000, a hearing was held before the undersigned, who 
is the Member of the Board who will be making the decision in 
this case and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  A transcript of that hearing is of record.

Other than finding the claim for service connection for 
residuals of a left knee injury well grounded, all three 
issues must be remanded to the RO for further development or 
due process, as will be explained in the remand that follows.



FINDINGS OF FACT

1.  The appellant has a current diagnosis of degenerative 
joint disease of the left knee.

2.  The appellant has reported an in-service injury to his 
left knee.

3.  A treating physician has attributed degenerative changes 
in the appellant's left knee to the appellant's reported 
injury in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative joint disease of the left knee (residuals of 
left knee injury) is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for service 
connection requires three elements to be well grounded.  It 
requires competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Truthfulness 
of the evidence is presumed in determining whether a claim is 
well-grounded.  Id. at 504.

At the March 2000 hearing, the appellant testified that his 
knee was injured while he was playing basketball in service.  
While he, as a lay person, is not competent to diagnose any 
resulting disability, he is competent to testify to the fact 
of the injury.  The record contains several VA records noting 
that the appellant has a current diagnosis of degenerative 
joint disease in his left knee and a July 1999 statement from 
David Bomboy, M.D., notes that x-ray examination showed 
degenerative changes in the appellant's knee.  Dr. Bomboy 
stated further that he felt that the x-ray examination 
corroborated the appellant's military injury with 
degenerative change.  Accordingly, the appellant has provided 
lay evidence of an inservice injury, medical evidence of a 
current diagnosis, and medical evidence of a nexus between 
the current diagnosis and the alleged inservice injury.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 


ORDER

The claim of entitlement to service connection for residuals 
of a left knee injury is well grounded.  To this extent only, 
the appeal is granted.


REMAND

The Board's March 1999 remand instructed the RO to request VA 
medical records, seek clarification from the examiner of the 
report of the October 1996 VA joints examination, and issue a 
supplemental statement of the case reflecting the correct 
issue on appeal.  The RO obtained the requested VA medical 
records and obtained a response from the VA examiner but did 
not issue a supplemental statement of the case.  However, in 
the facts of this case, the failure to issue a supplemental 
statement of the case does not amount to a failure to follow 
remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The reason for that is, the Board's previous 
remand instructed the RO to adjudicate the appellant's claim 
for a left leg disorder other than the residuals of left knee 
injury that it had previously adjudicated.  In response, the 
RO adjudicated the issue of entitlement to service connection 
for claimed left leg thrombophlebitis.  As this was the first 
adjudication of this issue, the RO provided notice.  The 
appellant disagreed, and he was thereafter provided a 
statement of the case on that issue and the issue involving 
the evaluation of his service-connected spermatocele.  The 
appellant then perfected his appeal, which was merged with 
the previously-appealed claim.

However, while the case was in remand, and subsequent to the 
hearing on appeal, the appellant submitted additional 
treatment records, and he did not waive regional office 
consideration of these records.  There is mention of 
thrombophlebitis in the appellant's medical records submitted 
after issuance of the statement of the case, and these 
records must be considered and a supplemental statement of 
the case issued if the claim remains denied.

With respect to the claim of entitlement to service 
connection for residuals of left knee injury, the VA examiner 
in June 1999 noted that the appellant was scheduled for left 
knee surgery at the VA Medial Center in Jackson, Mississippi.  
He stated that determination of a diagnosis of the 
appellant's left leg should be postponed until after surgery.  
Records submitted by the appellant in April 2000 indicate 
that the appellant was seen for follow-up of knee surgery 
performed by David Bomboy, M.D.  Accordingly, a current VA 
examination is required to comply with the request of the VA 
examiner in June 1999 that the appellant be re-examined 
following surgery.

Finally, because the claim of entitlement to service 
connection for residuals of a left knee injury (claimed as 
left leg disability) is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  It is 
evident that the appellant's left knee has been treated by 
Dr. Bomboy.  These medical records should be obtained.  Also, 
the July 1999 record from Dr. Bomboy indicates that the 
appellant's left leg was treated by a Dr. Holder in Laurel, 
Mississippi.  The RO should attempt to obtain these records 
as well.

The issue of entitlement to a compensable evaluation for 
right spermatocele is on appeal from the original grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
126.  The Court in Fenderson specifically found that a 
supplemental statement of the case that incorrectly treated a 
claim as one for increased evaluation for a service-connected 
condition rather than as a disagreement with the original 
rating awarded could not serve as an SOC as to the appeal 
from an initial rating assigned to the service-connected 
condition.  Id.  On remand, the RO must comply with Fenderson 
in its phrasing and consideration of the issue on appeal.

Further, in April 2000, after the statement of the case was 
filed in June 1999, the appellant filed at the RO medical 
records from Randolph Ross, M.D.  If the statement of the 
case was prepared before the receipt of additional evidence, 
a supplemental statement of the case will be furnished to the 
appellant, and his representative, if any, as provided in 38 
C.F.R. § 19.31 unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(1999).  In this case, the evidence is not duplicative of 
evidence already associated with the claims file, and it may 
be relevant to the issue of entitlement to a compensable 
disability rating for service-connected right spermatocele, 
as it shows treatment for the appellant's right spermatocele.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
must be returned to the RO for consideration of the 
additional evidence and the issuance of a supplemental 
statement of the case.

Further, this new evidence indicates that the appellant has 
undergone bilateral epididymectomy.  The records of this 
surgery are not in the file, and it is unclear to what 
extent, if any, the service connected right spermatocele may 
have necessitated the surgery.  Because the appellant has 
undergone surgery related to his right spermatocele since his 
last VA examination in April 1999, a current VA examination 
is required.

Finally, when the appellant submitted the additional medical 
records from Dr. Ross, he requested that the RO obtain also 
records from Richard Johnson, M.D., that pertained to 
treatment of his right spermatocele from 1980 to September 
1999.  The RO should obtain these records.

This case is REMANDED for the following:

1.  The RO should request the appellant's 
VA medical records for treatment since 
May 5, 1999, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, and 
to include all diagnostic tests, 
outpatient or inpatient treatment or 
surgery records, and examination reports 
relating to the veteran's right 
spermatocele or left knee/leg.  Associate 
all requests and records received with 
the claims file.

2.  After obtaining any necessary release 
from the appellant, the RO should request 
records from Drs. David Bombay, Randolph 
Ross, and Richard Johnson, for treatment 
of the appellant right spermatocele and 
left knee or left leg thrombophlebitis.  
In particular, records relating to any 
surgery or follow-up of the left knee or 
right spermatocele should be obtained.  
Also, the RO should request that the 
appellant identify any other physicians, 
including Dr. Holder in Laurel, 
Mississippi, who have treated him for his 
left knee or left leg thrombophlebitis 
since service.  The RO should request 
records from these physicians as well, 
after obtaining appropriate releases from 
the veteran.  Associate all requests and 
records received with the claims file.  
If the records are not obtained, the 
appellant should be told of the negative 
results and of his ultimate 
responsibility to provide the records.  
38 C.F.R. § 3.159 (1999).

3.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected right spermatocele.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to identify any symptoms or 
impairment associated with the 
appellant's right spermatocele, to 
include any scar that may be associated 
with any surgical treatment, and the 
examiner is asked whether the evidence 
shows that the manifestations of the 
right spermatocele have been stable since 
April 1998 or have undergone increase or 
decrease.  The examiner is requested to 
opine whether any surgery performed on 
the appellant was primarily for treatment 
of the service-connected spermatocele.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The appellant should be afforded a VA 
examination to determine whether he has 
any current residuals of a left knee 
injury or left thrombophlebitis.  The 
claims folder and this remand are to be 
made available to the examiner prior to 
the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder including the 
appellant's service medical records.  If 
any residual of a left knee injury is 
indicated, the examiner should state 
whether it is at least as likely as not 
that it is related to any disease or 
injury in service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
appellant's claims of entitlement to a 
compensable disability rating for 
service-connected right spermatocele, on 
appeal from the initial grant of service 
connection; entitlement to service 
connection for left knee injury 
residuals; and entitlement to service 
connection for thrombophlebitis of the 
left leg.  In considering the evaluation 
to be assigned to the service-connected 
right spermatocele, the RO should 
consider all potentially applicable 
diagnostic codes, and should consider 
whether the symptomatology of the 
spermatocele might be more appropriately 
rated as analogous to some code other 
than the currently-assigned 7599-7523.  
Close attention must be given to the 
symptomatology associated with the 
condition, as identified in the 
examination report, to include 
consideration of rating by analogy to 
tender and painful scars, particularly if 
surgery for the spermatocele was 
performed.  If the determination remains 
adverse to the appellant, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto, which 
includes consideration of all medical 
evidence received since the statements of 
the case issued in June 1999 and May 
1997.  The RO should allow an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is so informed.  Booth v. Brown, 8 
Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



